384 S.W.2d 123 (1964)
George LUND, Petitioner,
v.
Avero Alanis ALANIS et al., Respondents.
No. A-10411.
Supreme Court of Texas.
November 11, 1964.
Barnes & Elick, McAllen, for petitioner.
Luther E. Jones, Jr., Corpus Christi, Frank R. Nye, Jr., County Atty., Rio Grande City, Emilio F. Gutierrez, Rio Grande City, for respondents.
*124 PER CURIAM.
The trial court dismissed this cause, and its action was affirmed by the Court of Civil Appeals. 381 S.W.2d 955. The cause is now moot and hence the order of dismissal should stand. We dismiss the application for writ of error without reference to the merits. Guajardo v. Alamo Lumber Co., 159 Tex. 225, 317 S.W.2d 725.